Citation Nr: 0319894	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  03-16 333	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals should 
be revised on the grounds of clear and unmistakable error. 



REPRESENTATION

Moving party represented by:  Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  




INTRODUCTION

The veteran had active service from June 1972 to February 
1981. 

In two separate decisions, dated in November 2002 and in June 
2003, the Board of Veterans' Appeals (Board) decided claims 
under Docket No. 92-15 632. 

The veteran now moves to revise a Board decision on the basis 
of clear and unmistakable error (CUE).

In correspondence received in December 2002, the veteran 
attached a statement that the Board construes as a Notice of 
Disagreement to the May 2002 rating decision, assigning an 
effective date of January 1, 2001, for a 100 percent 
disability rating for sickle cell disease.  This matter is 
referred to the RO for appropriate action. 


FINDING OF FACT

The moving party has not set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in a Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.


CONCLUSION OF LAW

The moving party has failed to comply with the specific 
pleading requirements for a motion to revise a Board decision 
on the basis of clear and unmistakable error. 38 C.F.R. § 
20.1404(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  In a May 2002 rating decision, the RO 
continued the denial of a rating in excess of 50 percent for 
sickle cell retinopathy but increased the rating for sickle 
cell disease to 100 percent, effective from January 1, 2001.  
That same month, the RO notified the veteran of the rating 
decision and of his procedural and appellate rights. 

In a November 2002 decision, the Board denied a disability 
rating in excess of 50 percent for sickle cell retinopathy.  
In a June 2003 decision the Board granted service connection 
for bilateral hearing loss.  While there are two separate 
decisions, the appeals were docketed under same docket 
number, i.e., Docket Number 92-15 632.  

In correspondence address to the Board and received in 
December 2002, the veteran indicated that he was not 
satisfied with the effective date of the 100 percent rating 
and asked to the Board to reconsider its November 2002 
decision and address the effective date for the 100 percent 
rating.  The Board construed the veteran's statement as a 
motion for reconsideration of the November 2002 Board 
decision and then denied the motion on grounds that the 
effective-date issue was not properly before the Board for 
appellate review. 

After the Board's decision in June 2003, the veteran filed a 
motion to revise a Board decision on the basis of clear and 
unmistakable error.  He alleges that the Board failed to 
address the issue of an earlier effective date for a 100 
percent disability rating for sickle cell disease.  In the 
motion, the veteran refers to a Board decision under Docket 
No. 92-15 632.  

Analysis.  Initially, the Board notes that the United States 
Court of Appeals for Veterans Claims has held the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§  5103, 5103A, does not apply to motions for CUE.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
Consequently, the provisions of VCAA pertaining to the duty 
to notify and the duty to assist a claimant are not for 
application. 

Under 38 C.F.R. § 1404(b), the motion must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in a Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Section 1404(b) further provides that a motion that fails to 
comply with the requirements shall be dismissed without 
prejudice to refilling. 

The veteran alleges error on the grounds that the Board did 
not address the effective date for a 100 percent rating for 
sickle cell disease.  The Board's jurisdiction is limited to 
issues that have been developed for appellate review.  38 
C.F.R. § 20.101(a).  An appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely Substantive Appeal. 38 
C.F.R. § 20.200.  As the effective-date issue had not been 
perfected for appeal of the May 2002 rating decision, the 
Board lacked jurisdiction to consider it.   

As the motion does not set forth any other specific error of 
fact or law, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error, the Board concludes that the moving 
party has failed to comply with the specific pleading 
requirements for a motion to revise a Board decision on the 
basis of clear and unmistakable error.  38 C.F.R. 
§ 20.1404(b). 


ORDER

The motion is dismissed without prejudice to refiling.


____________________________________________
	GARY L. GICK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




